The opinion of the court was delivered by
Williams, Ch. J.
The proposition, that, when a person, who is a competent witness, is alive and can be produced as a witness, his declarations are hot admissible in evidence, is clear and plain, and has been too often decided, to admit of a doubt at this time ; and this is decisive of the case before us. The declarations of Erastus Ramsdell and his receipt, — which was but an admission, — could not be received in evidence, when he was alive, and could be produced.
The receipt, or declaration, of a payee of a note has never been held as admissible in evidence, in a suit to which he was not a party, when, at the time he made them, he was not holder of the note. It was not proved, in this case, that Erastus Ramsdell was holder of the note, at the time the receipt was executed, or at the time the *302conversation between him and Job Ramsdell was held ; nor was it proved that the note was not indorsed on the day'it purported to have been indorsed.
The judgment of the county court is therefore affirmed.